PER CURIAM.
This appeal is by the plaintiffs below from an adverse judgment entered on a jury verdict in a medical malpractice action.
Appellants contend the evidence was insufficient to support the verdict, and that the court erred in striking portions of the deposition of an expert witness for plaintiffs. On consideration thereof in light of the record, briefs and argument we hold no reversible error has been shown. The challenged evidentiary ruling did not constitute harmful error. It was the province of the jury to resolve the conflicts in the evidence, and there was substantial competent evidence to justify and support the verdict and judgment. See: Anderson v. Gordon, 334 So.2d 107 (Fla. 3d DCA 1976).
The judgment is affirmed.